JUSTICE GOLDENHERSH, dissenting: I dissent and would affirm the order of the appellate court. In Espinosa v. Norfolk & Western Ry. Co. (1981), 86 Ill. 2d 111, 118, the court, quoting from Lonergan v. Crucible Steel Co. of America (1967), 37 Ill. 2d 599, held the doctrine of forum non conveniens was applicable “ '*** whenever it appears that there is another forum that can better “serve the convenience of the parties and the ends of justice.” ’ ” The doctrine has now evolved to the point where “the ends of justice” have ceased to be a factor and the doctrine is applied because the majority believes “that the case at bar should be tried in a forum with a greater connection to the parties and the occurrence that forms the gravamen of the complaint.” 102 Ill. 2d at 385. The majority opinion pays lip service to two general propositions: that the plaintiff’s choice of forum should be accorded great deference, and that, absent an abuse of discretion, the decision of the trial court allowing or denying a motion to dismiss on the ground of forum non conveniens should not be disturbed. As a practical matter, the majority has completely abandoned the first proposition and appears to be concerned only with the alleged cost and inconvenience of producing the witnesses at the place of trial. With regard to the matter of abuse of discretion, the majority has forgotten that in order to find an abuse of discretion the contrary result must be apparent and has substituted its own concepts and findings for those of the circuit judge. The majority says, too, “that a case should not be tried in a forum that has no significant factual connections to the cause of action.” (102 Ill. 2d at 383.) This is, of course, one of the tests in determining in some instances whether a court has jurisdiction, but is wholly irrelevant to the question of forum non conveniens. It might also be noted that it is directly contrary to the express congressional intent that an FELA action may be brought where the defendant is doing business at the time of the commencement of the action, in both the Federal and State courts. I note parenthetically that the finding of the circuit judge hearing the matter is a more reliable indicator of the effect on the condition of the court docket of the retention or dismissal of a suit than is this court’s analysis of the statistics to which the opinion refers. It should be further noted that there is no evidence in any record which has been before us that delay in trial of a case was caused by an FELA case which originated outside the boundaries of Illinois. It seems anomalous indeed that in this day of instant communications, multistate law offices and the virtual obliteration of State boundaries, the majority has elected to erect a fence around the courts of Illinois constructed of a mistaken interpretation of the doctrine of forum non conveniens.